[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                            FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                         MAY 13, 2008
                                                      THOMAS K. KAHN
                                No. 07-12164
                                                           CLERK
                           Non-Argument Calendar
                         ________________________

                   D. C. Docket No. 06-00460-CR-3-MCR

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                    versus

BETTY SYLVESTER,
a.k.a. Betty Sanders,
a.k.a. Betty Boo,
DASHANE LAUREL,

                                                   Defendants-Appellants.

                         ________________________

                 Appeals from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (May 13, 2008)

Before BIRCH, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

      Spiro T. Kypreos, appointed counsel for Betty Sylvester, has filed a motion

to withdraw on appeal supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED and Sylvester’s convictions and aggregate sentence are AFFIRMED.




                                          2